UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 5, 2010 VICON INDUSTRIES, INC. (Exact name of registrant as specified in its charter) New York 1-7939 11-2160665 (State of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 89 Arkay Drive, Hauppauge, New York (Address of Principal Executive Offices) (Zip Code) (631) 952-2288 (Registrant's telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 5, 2010, the Compensation Committee of the Board (the “Committee”) approved a performance based bonus plan for certain of the Company’s officers for fiscal 2011, including among others Kenneth M. Darby (Chief Executive Officer) and John M. Badke (Chief Financial Officer). The plan provides a bonus pool of between $300,000 and $500,000 for the achievement of certain consolidated annual sales levels, subject to certain pretax performance targets. The plan participants will share in any earned bonus pool to the extent determined by the Committee for Mr. Darby and by Mr. Darby for the other participants. The Committee also approved a performance based bonus plan for fiscal year 2011 for Christopher J. Wall (Managing Director, Vicon Industries Ltd.) whereby he will receive a bonus of between $51,000 (32,000 Pounds Sterling) and $92,000 (58,000 Pounds Sterling) for the achievement of certain consolidated annual sales levels for the Company’s Europe based subsidiaries, subject to a minimum pretax performance target. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:October 13, 2010 VICON INDUSTRIES, INC. (Registrant) By: /s/ John M. Badke John M. Badke Senior Vice President, Finance and Chief Financial Officer
